ORDER

PER CURIAM.
Guyton L. Thomas appeals from the judgment and sentence imposed upon his conviction by a jury for unlawful use of a weapon, in violation of Section 571.030, RSMo 2000,1 for which he was sentenced as a prior and persistent offender to seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file,'and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 as amended, unless otherwise indicated.